1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s response filed July 2, 2021. 

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Mattingly (Reg. No. 30293) on August 20, 2021.

3.	Claims 1-2, 4, 6-7, and 10-11 (Renumbered 1-7) are allowed. 

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Curbera et al is cited for teaching Composing RESTful Services and Collaborative Workflows; Straub et al is cited for teaching EFFICIENT AND INTUITIVE DATABINDING FOR MOBILE APPLICATIONS. O'Neill is cited for teaching Methods and Software for Creating Workflows; MOMCHILOV et al is cited for teaching SYSTEMS AND METHODS FOR VIRTUAL SESSION CONNECTION USING COMPONENT-BASED CONNECTION LEASES; Shribman et al is cited for teaching System and Method for Improving Content Fetching by Selecting Tunnel Devices.

Examiner Amendment
The following claim(s) will only replace the corresponding numbered pending claim(s) in the Application. 
IN THE CLAIMS:
1.	(Currently amended)  A service cooperation support system, comprising:

	a service cooperation system including a memory coupled to a processor; and
	a service management system including a memory coupled to a processor,
	wherein the visual programming system, the service cooperation system, and the service management system are connected via a network,
	wherein the processor of the visual programming system is configured to create a flow and execute [[a]] the flow and display a graphical user interface (GUI) to enable a user to create the flow and execute the flow,
	wherein the flow is a series of two or more nodes, which are programming modules, and at least a first node of the two or more nodes invokes a function of a service upon execution of the first node, 
	wherein the service is configured to be connected to the first node via 
	wherein the processor of the visual programming system is configured to, upon receiving a request from a user to execute the flow, transmit a notification to the service cooperation system, 
	wherein the processor of the service cooperation system is configured to, upon receiving the notification, transmit a creation request to create the service to the service management system, 
wherein the service management system receives the creation request which has a creation function for an external service,  

	wherein the processor of the service cooperation system is configured to set the acquired connection information in a property of the first node,
	wherein the processor of the service cooperation system is configured to write the acquired connection information, in a connection information list that is information managed by the processor of the visual programming system, and
wherein the processor of the service cooperation system is configured to, upon determining the first node cannot be invoked using the connection information set in the property, acquire the connection information of the service from the connection information list, and accesses the service using the acquired connection information, and
upon determining the access fails, transmit a deletion request of  the  service, upon satisfaction of a deletion condition that is a condition of deleting the  service, and subsequently transmit a creation request of the service to the service management system, upon satisfaction of a creation condition that is a condition of creating the service.

2.	(Current amended)  The service cooperation support system according to claim 1,
a user, a designation of a policy including a condition of at least one of creation and deletion of the service, and
	comply with policy information representing the policy designated by a user by at least creating or deleting the service.

4.	(Current amended)  The service cooperation support system according to claim 2,
	wherein the processor of the service cooperation system is configured to, when [[a]] the deletion condition that is [[a]] the condition of deleting the service and is designated in the policy information is satisfied, transmit [[a]] the deletion request concerning the external service to the service management system.

5. 	(Canceled).  		

6.	(Current amended)  The service cooperation support system according to claim 1,
	wherein the processor of the service cooperation system is configured to write the acquired connection information in [[a]] the connection information list that is managed by the visual programming system, and
	upon determining the service cannot be invoked using the connection information set in the property, acquire connection information of the service from the connection information list, and access the service using the acquired connection information.

11.	(Currently amended)  A service cooperation support method of a service cooperation support system including a visual programming system including a memory coupled to a processor and a display coupled to the processor; a service cooperation system including a memory coupled to a processor; and a service management system including a memory coupled to a processor, wherein the visual programming system, the service cooperation system, and the service management system are connected via a network, wherein the processor of the visual programming system is configured to create a flow and execute [[a]] the flow and display a graphical user interface (GUI) to enable a user to create the flow and execute the flow, wherein the flow is a series of two or more nodes, which are programming modules, and at least a first node of the two or more nodes 
upon receiving a request from a user to execute the flow, transmitting a creation request to create the service to the service management system,
	acquiring, by the service cooperation system and from the service management system, an external service created by the service management system in response to the creation request and is information created by the service management system; and
	setting, by the service cooperation system, the acquired connection information in a property of the first node,
writing by the service cooperation system the acquired connection information, in a connection information list that is information managed by the processor of the visual programming system, and
	upon determining the first node cannot be invoked using the connection information set in the property, acquiring by the service cooperation system the connection information of the service from the connection information list, and accessing the service using the acquired connection information, and
	upon determining the access fails, transmitting a deletion request of the service, upon satisfaction of a deletion condition that is a condition of deleting the service, and subsequently transmitting a creation request of the service to the service management system, upon satisfaction of a creation condition that is a condition of creating the service.

Reason for Allowance
5.	The prior art of record does not expressly teach or render obvious the claim features of 
“wherein the processor of the service cooperation system is configured to acquire, from the service management system, the connection information that is information for connection to the external service created by the service management system in response to the creation request and is information created by the service management system, and
	wherein the processor of the service cooperation system is configured to set the acquired connection information in a property of the first node,
wherein the processor of the service cooperation system is configured to write the acquired connection information, in a connection information list that is information managed by the processor of the visual programming system, and
wherein the processor of the service cooperation system is configured to, upon determining the first node cannot be invoked using the connection information set in the property, acquire the connection information of the service from the connection information list, and accesses the service using the acquired connection information, and
upon determining the access fails, transmit a deletion request of  the  service, upon satisfaction of a deletion condition that is a condition of deleting the  service, and subsequently transmit a creation request of the service to the service management system, upon satisfaction of a creation condition that is a condition of creating the service." 
as recited in independent claim 1.
The prior art of record does not expressly teach or render obvious the claim features of 
“acquiring, by the service cooperation system and from the service management system, an external service created by the service management system in response to the creation request and is information created by the service management system; and
	setting, by the service cooperation system, the acquired connection information in a property of the first node,
	writing by the service cooperation system the acquired connection information, in a connection information list that is information managed by the processor of the visual programming system, and
upon determining the first node cannot be invoked using the connection information set in the property, acquiring by the service cooperation system the connection information of the service from the connection information list, and accessing the service using the acquired connection information, and
	upon determining the access fails, transmitting a deletion request of the service, upon satisfaction of a deletion condition that is a condition of deleting the service, and subsequently transmitting a creation request of the service to the service management system, upon satisfaction of a creation condition that is a condition of creating the service.”
as recited in independent claim 11.

In addition, it would not have been within the level of one of ordinary skill in the art before the effective filing date of the invention to modify or integrate the method of the prior art to incorporate the features as recited in the context of independent claims 1, or 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. SOUGH/
Supervisory Patent Examiner, Art Unit 2192